COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Leonardo Ramirez,                             §               No. 08-19-00097-CR

                        Appellant,              §                  Appeal from the

  v.                                            §                 41st District Court

  The State of Texas,                           §             of El Paso County, Texas

                        State.                  §             (TC# CR 20170D04632)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 12, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Bertha A. Prieto, Official Court Reporter for the 41st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause and forward the same to this Court on or before August 12, 2019.


       IT IS SO ORDERED this 29th day of July, 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.